DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted April 28, 2021, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 in line 5 recites “an additional battery module (21)”.  An additional battery module (21) has been previously recited.  For examination purposes, the Examiner will interpret this battery module as the “additional battery module” previously recited in claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Despesse (US 2014/0015488) (on the April 28, 2021).
Regarding claim 1, Despesse Embodiment 1 teaches a battery system comprising:
a plurality of battery modules (plurality of modules 12) which can be electrically connected in series and/or in parallel with one another in a circuit of the battery system (Fig. 4) and 
each have a plurality of battery cells (cells 11) which are electrically connected in series and/or in parallel with one another (Fig. 4), wherein 
a battery module is respectively assigned a switching device (module switch 14) that is configured 
to electrically incorporate the respective battery module in the circuit of the battery system in a closed state (Fig. 4), and 
to electrically exclude the respective battery module from the circuit of the battery system in an open state (Fig. 4). 
Despesse Embodiment 1 is silent regarding a receptacle for an additional battery module, which receptacle is assigned a switching device that is configured to electrically incorporate the additional battery module in the circuit of the battery system in a closed stated, and to electrically exclude the additional battery module from the circuit of the battery system.  Despesse Embodiment 2 teaches that it is known in the art for a battery system to comprise a casing (corresponds to a receptacle) (para. [0097]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Despesse Embodiment 1 by incorporating a receptacle around the plurality of battery modules as taught in Despesse Embodiment 2 in order to protect the plurality of battery modules from the environment (both mechanical/physical damage and chemical damage).  As a result of the instant modification, modified Despesse reads on a receptacle for an additional battery module (any one of the plurality of battery modules in the receptacle can be the additional battery module as claimed), which receptacle is assigned a switching device that is configured to electrically incorporate the additional battery module in the circuit of the battery system in a closed stated, and to electrically exclude the additional battery module from the circuit of the battery system.  
Regarding claim 2, modified Despesse teaches a battery system wherein the additional battery module can be accommodated in the receptacle in a mechanically reversible manner such that, when the additional battery module is accommodated in the receptacle (Fig. 4), a first electrical connection of the additional battery module is connected to a first electrical connection of the receptacle in an electrically conductive manner and a second electrical connection of the additional battery module is connected to a second electrical connection of the receptacle in an electrically conductive manner (Fig. 4). 
Regarding claim 3, modified Despesse teaches a battery system wherein the respective switching devices respectively comprises a first switching device  and a second switching device (Fig. 4), wherein
the first switching device (Fig. 4) is configured
to electrically incorporate the respective battery module in the circuit of the battery system in a closed state (Fig. 4), and
to electrically exclude the respective battery module from the circuit of the battery system in an open state (Fig. 4), and
the second switching device is configured 
to close the circuit of the battery system when the respective battery module is excluded (Fig. 4).
Regarding claim 4,modified Despesse teaches a battery system wherein a control device controls the respective switching device of the plurality of battery modules (para. [0073]) such that
the respective battery module is excluded from the circuit of the battery system upon reaching a state of health or in the event of a defect (para. [0073).
Regarding claim 5, modified Despesse teaches a battery system wherein 
the control device controls the switching device of the receptacle such that, when a battery module of the plurality of battery modules is excluded from the circuit of the battery system, an additional battery module accommodated in the receptacle is incorporated in the circuit of the battery system (para. [0073]).
Regarding claim 6, modified Despesse teaches a vehicle comprising a battery system according to claim 1 (paras. [0042] and [0101]). 
Regarding claim 7, modified Despesse is silent regarding a vehicle wherein the battery system is arranged in a vehicle floor.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of modified Despesse by incorporating a battery system that is arranged in a vehicle floor when doing so grants easy access to the battery system while having the battery system within the vehicle while also locating the battery system in a place where it is further protected from potential damage.  
Regarding claim 8, Despesse Embodiment 1 teaches a method for operating a battery system having a plurality of battery modules which can be electrically connected in series and/or in parallel with one another in a circuit of the battery system (Fig. 4), wherein each have a plurality of battery cells which are electrically connected in series and/or in parallel with one another.   Despesse Embodiment 1 is silent regarding the battery system further having a receptacle for an additional battery module.  Despesse Embodiment 2 teaches that it is known in the art for a battery system to comprise a casing (corresponds to a receptacle) (para. [0097]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Despesse Embodiment 1 by incorporating a receptacle around the plurality of battery modules as taught in Despesse Embodiment 2 in order to protect the plurality of battery modules from the environment (both mechanical/physical damage and chemical damage).  As a result of the instant modification, modified Despesse reads on a receptacle for an additional battery module (any one of the plurality of battery modules in the receptacle can be the additional battery module as claimed).
Modified Despesse teaches the method comprising:
assigning at least one battery module (Fig. 4) a switching device (module switch 14) such that the switching device electrically incorporates the respective battery module in the circuit of the battery system when in a closed state electrically excludes the respective battery module from the circuit of the battery system when in a closed state (Fig. 4),
assigning the receptacle for an additional battery module a switching device (Fig. 4) such that
the switching device electrically incorporates the additional battery module in the circuit of the battery system when in a closed state (Fig. 4) and
electrically excludes the additional battery module from the circuit of the battery system when in an open state (Fig. 4; para. [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724